Citation Nr: 0206211	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-17 205	)	DATE
	)
                      
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION


This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  In December 2000 the Board issued a decision denying 
the claim for service connection for residuals of a back 
injury.  The veteran appealed that decision to The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1954 to October 1956.

2.  In December 2000 the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's claim for service 
connection for residuals of a back injury.  The veteran 
appealed the decision to the Court.  

3.  The Court was advised by counsel for the appellant on 
September 19, 2001 of the death of the veteran.  

4.  On November 5, 2001 the Secretary filed an unopposed 
motion to vacate the Board's decision and to dismiss the 
appeal in light of the appellant's death.  Appended to the 
motion was a copy of the appellant's death certificate.  The 
death certificate indicated the veteran died on August [redacted], 
2001.  On November 19, 2001 the Court ordered the December 
2000 decision of the Board was vacated and dismissed the 
appeal.  

5.  On December 3, 2001 the Board received the order of the 
Court.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.




		
	        WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



